Title: To George Washington from Timothy Pickering, 2 February 1799
From: Pickering, Timothy
To: Washington, George

 

Private
Private Sir,
Philadelphia Feby 2 1799

Your last letters to be forwarded to Europe I expect will proceed next week. The three for England I shall put under cover to Mr King and send them by the British packet which is to sail next Wednesday or Thursday.
I have the honor to inclose copies of the Presidents communications to Congress on the 18th & 21st of January, concerning French affairs. In my report, I had noticed (in as gentle terms as possible) Mr Gerry’s conduct, as wrong in principle, and in many particulars very reprehensible: but these (contrary to my wishes) were omitted. There was one omission which I deemed important to retain, as it was the text of my observations on Mr Gerry’s strange opinion of the sincerity of Talleyrand in his talks of negociation prior to the arrival of the Envoys dispatches in Europe. For your own eye, I have inserted in the copy of my report now inclosed, the passages referred to, as I had written them. It was this absurd but mischievous opinion which suggested to me the necessity of making a report on those communications: I call it mischievous, because many will read and respect that opinion without examining and discovering that it is without foundation. Mr Gerry’s whole letter is calculated to apologize for his improper conduct—so improper as to be inexcusable—and of this he is apparently conscious; and hence his laboured but weak attempt to justify it.
The report as it now is, will wound his feelings; but the direct application of my remarks, and of divers other passages omitted, were the smallest censures which I thought his conduct merited. My letter of June 25, prefixed to his papers, he will first see in print—for he left France before it could have arrived. I have the honor to be, with great respect, Sir, your most obt Servt

Timothy Pickering

